Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed 6/16/21.  As directed by the amendment, claims 15, 24, 27, 30, and 32 have been amended and no claims have been added nor cancelled.  As such, claims 15-34 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the flow" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the flow" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the flow" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-23, 25-31, and 33-34 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huddart et al. (5,640,951) in view of Nord et al. (2005/0268910).
Regarding claim 15, Huddart shows a humidifier system (see Fig. 1, abstract for example) which includes an outlet for providing heated humidified gases to a user (see Fig. 1, outlet 6, see col. 3 ln. 20), a connector coupled to the outlet and adapted to allow both pneumatic and electrical connections between an assisted breathing unit and an outlet conduit (see Fig. 1, connector defined by elements 34 and 22, assisted breathing unit defined by elements 1 and 2, outlet conduit 11, see col. 3 ln. 8-33 which discloses pneumatic and electrical connection between the breathing unit and the outlet conduit), the connector including a conduit for the flow of heated humidified gases (see Fig. 1, conduit 34, see col. 3 ln. 8-33), the connector including an electrical connector (see Fig. 1, electrical connector 22, see col. 3 ln. 20-33), wherein at least a portion of the electrical connector is spaced apart and separate from the conduit for the flow of heated humidified gases (see Fig. 1 which shows electrical connector 22 separate and spaced apart from conduit 34), the electrical connector configured to electrically connect the assisted breathing unit and the outlet conduit (see col. 3 ln. 20-33), wherein the connector comprises an elbow connected to the outlet (see Fig. 1, elbow 34).  Huddart is silent as to the elbow being rotatable to change the direction of the flow of the heated and humidified gases relative to the assisted breathing unit; however, Nord teaches a similar humidifier system which includes a connector which is rotatable relative to an assisted breathing unit (see Nord para. 0026 and Fig. 8, connector 219 swivels with respect to 215).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Huddart devices connector to be rotatable, as taught by Nord, in order to prevent the outlet conduit from becoming kinked (see Nord para. 0026).  The now modified Huddart system 
Regarding claim 16, the modified Huddart system’s connector includes an electrical connector parallel to a pneumatic connector (see Huddart Fig. 1 and col. 3 ln. 8-33, electrical connector 22 parallel to pneumatic connector 34).
Regarding claim 17, the modified Huddart system further includes an outer housing (see Huddart Fig. 1, humidifier chamber 2 having an outer housing as shown).
Regarding claim 18, the modified Huddart system’s connector is coupled to the outer housing (see Huddart Fig. 1, connector: 34 and 22 connected to the outlet 6 on the outer housing).
Regarding claim 19, the modified Huddart system further includes the assisted breathing unit (see Huddart Fig. 1, assisted breathing unit defined by elements 1 and 2 which are part of the system).
Regarding claim 20, the modified Huddart system’s assisted breathing unit includes a humidifier chamber (see Huddart Fig. 1 and col. 3 ln. 8-19).
Regarding claim 21, the modified Huddart system’s outlet is an outlet of the humidifier chamber and the connector is coupled to the outlet of the humidifier chamber (see Huddart Fig. 1, connector defined by elements 34 and 22 which are connected to outlet 6 of humidifier chamber 2, see col. 3 ln. 8-33).
Regarding claim 22, the modified Huddart system’s connector faces upwards in use for ease of connection with the outlet conduit (see Huddart Fig. 1, connector which includes element 34 which extends upwards and then to the left in the figure with respect to the outlet 6 and thus for ease of connection with the outlet conduit).
Regarding claim 23, the modified Huddart system further includes the outlet conduit (see Huddart Fig. 1, outlet conduit 11 which is part of the system).


Regarding claim 26, the modified Huddart system further includes an outer housing, wherein the connector is coupled to the outer housing (see Huddart Fig. 1, humidifier chamber 2 having an outer housing as shown to which connector, 34 and 22, are coupled to via outlet 6 on the outer housing).
Regarding claim 27, the modified Huddart system further includes the assisted breathing unit (see Huddart Fig. 1, assisted breathing unit defined by elements 1 and 2 which are part of the system).
Regarding claim 28, the modified Huddart system’s assisted breathing unit includes a humidifier chamber (see Huddart Fig. 1 and col. 3 ln. 8-19).
Regarding claim 29, the modified Huddart system’s outlet is an outlet of the humidifier chamber and the connector is coupled to the outlet of the humidifier chamber (see Huddart Fig. 1, connector defined by elements 34 and 22 which are connected to outlet 6 of humidifier chamber 2, see col. 3 ln. 8-33).
Regarding claim 30, the modified Huddart system’s connector faces upwards in use for ease of connection with the outlet conduit (see Huddart Fig. 1, connector which includes element 34 which extends upwards and then to the left in the figure with respect to the outlet 6 and thus for ease of connection with the outlet conduit).
Regarding claim 31, the modified Huddart system further includes the outlet conduit (see Huddart Fig. 1, outlet conduit 11 which is part of the system).
Regarding claim 32, Huddart shows a connector for connecting an integrated humidification system to an outlet conduit for providing heated humidified gases to a user (see Fig. 1 and abstract, connector defined by elements 22 and 34, integrated humidification system defined by elements 1 and 2, outlet conduit 11), the connector including a pneumatic connector adapted to allow pneumatic 

Regarding claim 34, the modified Huddart device further includes the outlet conduit (see Huddart Fig. 1, outlet conduit 11 which is part of the system).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,579,480 in view of Huddart. 
Regarding instant claims 15-34, the patent claim 1 includes each structural and functional limitation as claimed (see patent claim 1 which sets froth airflow outlet, rotatable elbow connector, housing, humidifier chamber among additional elements), but is silent as to the connector also provided with an electrical connector as claimed; however, Huddart teaches this feature (see Huddart Fig. 1, separate and spaced apart pneumatic connector 34 and electrical connector 22).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claim 1’s connector to also include an electrical connector, as taught by Huddart, in order to provide electrical connector for heaters provided in the conduit (see Huddart col. 3 ln. 22-33).
Modified patent claim 1 corresponds to instant claims 15-34.

Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,898,670 in view of Huddart. 

Modified patent claim 18 corresponds to instant claims 15-34.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785